Title: To James Madison from M. Randolph, 3 June 1808
From: Randolph, M.
To: Madison, James



My dear Sir
Richmond June 3. 1808.

I am compelled to trouble you on a subject of a very trifling nature.  A bonnet was lately sent me as a present from London.  It was to have been brought by a Lady who declined coming just as the Ship was about to sail.  It was therefore sent to the custom house here; as it is one of the articles prohibited, the Collector is unwilling to interfere in it, and has advised me to apply to you to decide what shall be done with it.  Please to offer my affectionate regards to Mrs. Madison and believe me with cordial esteem Yours,

M Randolph

